     Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 1 of 13 PageID #:638




             IN THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Michael Liggins,                              No. 20 C 4085

        Plaintiff,                            Hon. Mary M. Rowland,
                                              District Judge
v.

The City of Chicago, Russell Egan
& Vincent Alonzo,

         Defendants.


                   Plaintiff’s Motion to Compel Production of
                the Defendant Officers’ Complaint Register Files

       Plaintiff Michael Liggins, through his undersigned attorneys, respectfully

moves the Court to compel production of all complaint register (CR) files against

Defendants Egan and Alonzo. In support of the motion, he states as follows:

                                   Introduction

       Defendants have withheld 13 of their CR files documenting allegations of

professional misconduct against them. Defendants claim that the files are irrelevant

and would be unduly burdensome to produce. Defendants, however, already objected

that it would be too burdensome to produce all of their CR files, and they lost that

battle. Dkt. 38. Furthermore, relevance is rarely a basis to block discovery, and

certainly not where the requested CR files are critically important to Plaintiff’s

claims. Defendants Egan and Alonzo have a lengthy track record of misconduct that

includes allegations of evidence fabrication, the suppression of exculpatory evidence,

and a wholesale disregard for constitutional limits on police authority. This evidence




                                          1
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 2 of 13 PageID #:639




is admissible against the Defendant Officers to show, among other possible uses,

“intent, opportunity, preparation, and plan,” Wilson v. City of Chicago, 6 F.3d 1233,

1238 (7th Cir. 1993), and have long been discoverable in civil rights suits such as this

one, see Vodak v. City of Chicago, No. 03 C 2463, 2004 WL 1381043, at *5 (N.D. Ill.

May 10, 2004) (declining to limit discovery of prior complaints against defendant

officers to the past five years or to only those complaints deemed similar to those

raised in the lawsuit because complaint histories are discoverable and admissibility

should be determined at trial). And Plaintiff further alleges that the Defendants’

misconduct was part of widespread pattern of wrongdoing resulting from the City’s

deliberate indifference. The fact that the Defendants Egan and Alonzo have a long

track record of alleged misconduct—and the fact that none of these allegations

resulted in meaningful discipline or accountability from the City—is proof positive of

these claims. Defendants should therefore be compelled to disclose their entire

disciplinary history.

                                    Background

      In this lawsuit, Plaintiff alleges that Defendants Egan and Alonzo fabricated

evidence, including writing false police reports and maliciously orchestrating

physically impossible eyewitness identifications, in an effort to frame him for a

murder he had nothing to do with. As a result of these Defendants’ willful misconduct,

Plaintiff spent five years in Cook County Jail awaiting trial before a jury acquitted

him of murder. These claims are backed by evidence: One witness has provided

deposition testimony that police officers coerced him to identify Plaintiff, while

another witness supposedly identified the Plaintiff for the first time in a photo array


                                           2
     Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 3 of 13 PageID #:640




six years after the murder, and Plaintiff (who is 6’3” tall) did not remotely fit the

description of the 5’6” – 5’8” offender.

       Plaintiff also alleges that his wrongful arrest and prosecution resulted from

the policies of Defendant City of Chicago, which was deliberately indifferent to

similar widespread misconduct throughout the Chicago Police Department and which

failed to provide even minimally adequate training and supervision to its officers

despite the obvious need to do so.

A.     Plaintiff’s discovery requests pertaining to CRs

       In December 2020, Plaintiff issued a request for production under Rule 34

seeking “[a]ll Documents related to any Complaint of any person alleging official

misconduct of any kind on the part of any of the Individual Defendants.” Ex. A (Pl.’s

Requests for Production) at 5. Before producing any documents in response to this

request, Defendants moved for entry of a confidentiality protective order that would

designate all CR files as confidential. Dkt. 33 at 3–5. Plaintiff, relying on Illinois law

holding that CR files are not confidential or protected from disclosure, proposed that

CR files against the Defendant Officers, totaling 15 to 20 such files, should be

produced in both confidential and non-confidential (i.e., FOIA-redacted) versions.

Dkt. 36 at 1–2. Defendants objected that this procedure would impose an undue

burden even for the relatively few files at issue. Dkt. 37 at 6.

       The Court rejected Defendants’ arguments regarding burden and ordered the

production of two sets of CR files. Dkt. 38. The Court noted that this production would




                                            3
     Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 4 of 13 PageID #:641




not be unduly burdensome based on Defendants’ representation that “there are only

20 such CR files.” Id.

B.     Defendants’ refusal to produce a complete set of CR files

       In response to Plaintiff’s written discovery requests, Defendant City stated

that it would produce only CR files from the period “10 years prior to Plaintiff’s May

13, 2014 arrest to present, and that have been found to be ‘sustained’ or that contain

allegations similar to those being made in this matter.” Ex. B (Def. City’s Responses

to Pl.’s Requests for Production) at 17.

       Plaintiff objected to Defendants’ decision to unilaterally limit their CR file

production. Ex. C (Mar. 8, 2021 ltr. from J. Hazinski to A. Becknek et al.) at 2-3. In a

telephone conference, counsel for Defendants stated that they would no longer limit

their response to sustained CRs or those with allegations “similar” to this lawsuit,

though Defendants stood by their refusal to produce CR files from before 2004. Ex. D

(Mar. 16, 2021 email from J. Hazinski to S. Cohen et al.) at 1-2. But just a few days

later, counsel for the City reversed course and again took the position that

Defendants would not produce any CRs unless the CRs were sustained or Defendants

determine they are similar to the allegations in this lawsuit. Ex. E (Mar. 24, 2021

email from A. Becknek to J. Hazinski et al.).

       Defendants have elected to produce fewer than half of the Defendant Officers’

CR files. Ex. F (June 24, 2021 ltr. from J. Bagby to J. Hazinski et al). Of the 22 log

numbers pertaining to the Defendant Officers, the Defendants have producing just

nine complete CR files (which the City has referred to as “CLEAR files” or “CLEAR

log files”). For the remaining 13 log numbers, they will provide only short summary


                                           4
      Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 5 of 13 PageID #:642




documents devoid of details about the investigation and resolution of the complaints.

Id.

                                      Argument

        There are two problems with Defendants’ approach. First, CR files have long

been determined to be relevant to the section 1983 claims brought here, and

Defendants are not entitled to parse each file to determine whether it should be

disclosed. Second, this Court has already held that it is not unduly burdensome to

produce the requested number of CR files. In any event, producing less than 1,000

pages in a multi-million-dollar suit where a man lost five years of his life is

proportionate to the needs of the case.

A.      The requested CR files are relevant, admissible, and critical to all of
        Plaintiff’s claims

        It is undisputed that the requested CR files are responsive to Plaintiff’s

discovery requests; the only question is whether Defendants are entitled to withhold

them based on their own views about whether that evidence is probative of Plaintiff’s

claims. By refusing to produce CR files unless they meet an undefined standard of

“similarity” to this case or were sustained against the Defendant Officers, the

Defendants have unilaterally narrowed discovery in a manner with no basis in the

Federal Rules of Civil Procedure.

        The Defendant Officers’ CR files are discoverable in their entirety because they

are directly relevant to Plaintiff’s claims. See Fed. R. Civ. P. 26(b)(1). Evidence is not

exempt from discovery merely because it may ultimately be deemed inadmissible at

trial. Id. (“Information within this scope of discovery need not be admissible in



                                            5
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 6 of 13 PageID #:643




evidence to be discoverable.”); Coleman v. Illinois, No. 19 C 3789, 2020 WL 5752149,

at *4 (N.D. Ill. Sept. 25, 2020) (“The natural tendency of courts is to allow the civil

litigant to discover information that is broadly ‘relevant,’ even if there may be a strong

argument against its admissibility.”). And it is just as clear that “[o]pposing counsel

doesn't get to decide what's important to the other side's case.” DR Distributors, LLC

v. 21 Century Smoking, Inc., No. 12 CV 50324, 2021 WL 185082, at *90 (N.D. Ill. Jan.

19, 2021); see also EEOC v. Dolgencorp, LLC, No. 13-CV-04307, 2015 WL 2148394, at

*2 (N.D. Ill. May 5, 2015) (“What constitutes relevant information is often a matter

of judgment . . . .”).

       Plaintiff is seeking the Defendant Officers’ CR files because these files

represent the City’s only systematic records of police misconduct. These files are

relevant and admissible for myriad purposes and are central to Plaintiff’s claims.

       First, the CR files are relevant and discoverable evidence regarding the

Defendants’ tenure as sworn law enforcement officers. They will demonstrate, among

other things, that the Defendant Officers were never subjected to meaningful

discipline or oversight following allegations of misconduct, in turn supporting the

inference that they were willing to engage in misconduct in this case because they

did not fear professional repercussions. These files will also be admissible to impeach

the Defendant Officers’ anticipated testimony that they are simply law-abiding,

hardworking police officers who followed the rules and would never engage in

wrongdoing. And the CR files are independently relevant to issues of punitive

damages (e.g., to show whether a large damages award is necessary to deter these




                                            6
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 7 of 13 PageID #:644




particular officers from their past pattern of misconduct, and whether prior

disciplinary investigations put them on notice that their actions in this case were

wrong).

       Second, these files will provide evidence of prior bad acts admissible under

Rule 404(b). Under Wilson v. City of Chicago, 6 F.3d 1233 (1993), evidence of past

misconduct by police officers may be introduced to show, among other possible uses,

“intent, opportunity, preparation, and plan.” Id. at 1238. For example, whether

Defendants Egan and Alonzo had the requisite intent to fabricate evidence when they

obtained a physically impossible eyewitness identification of the Plaintiff six years

after the crime is an issue that can be adjudicated by examining past CR files

involving allegations of fabricated evidence or the conduct of other homicide

investigations. Similarly, the CR files will help to show whether there was an

opportunity for the Defendants to engage in the alleged misconduct, either because

they had engaged in similar wrongdoing before or had engaged in other types of

investigative misconduct and escaped punishment. 1

       Third, Defendants concede that the Defendant Officers’ CR files are relevant

to Monell discovery, but take the position that they should not have to produce any

of the files they are withholding while Monell discovery is stayed. Ex. G (June 16,




       1 Defendants may dispute the extent to which these files will ultimately be admissible
under Rule 404(b). But that is a question for trial, or perhaps summary judgment; the Court
is not in a position to evaluate the admissibility of this evidence while discovery is ongoing
and before either the Court or the Plaintiff had had the opportunity to review the contents of
the files the Defendants are withholding. For now, it is sufficient to conclude that the
requested files may be admissible, and they should be produced so that all the facts bearing
on their admissibility can be properly investigated.


                                              7
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 8 of 13 PageID #:645




2021 email from J. Bagby to R. Ainsworth et al). But just because the files are

relevant to Plaintiff’s Monell claims does not mean that they are not also relevant to

the claims against the Defendant Officers. As explained above, they are relevant for

both purposes, and the Court’s order expressly authorizes the parties to pursue

discovery on the individual claims while other motions remain pending. See dkt. 39.

Indeed, discovery on the Monell and the individual claims are closely intertwined, as

Plaintiff alleges that there was a code of silence and a profoundly flawed disciplinary

system within the CPD that permitted and even encouraged police officers to engage

in misconduct in order to close cases. Compl., dkt. 1, ¶¶ 86–105. Widespread policies

and customs of misconduct, as well as the CPD’s failure to supervise and discipline

its officers, make it more likely that the Defendant Officers in had the means and

opportunity to fabricate and suppress evidence in Plaintiff’s criminal case. See, e.g.,

Velez v. City of Chicago, No. 18 C 8144, dkt. 150 (N.D. Ill. Nov. 30, 2020) (“[A]n

individual defendant is more likely to commit the alleged constitutional violations . . .

if a policy or custom was a moving force behind the misconduct. . . . [T]he jury would

assume that other mechanisms—including the municipality’s own policies and

disciplinary watchfulness—are in place to tamp down the possibility of the

misconduct. . . . The Monell claim thus has strong probative value in proving the

individual claim.”).

       Defendants’ position, put simply, is that they are entitled to decide which CR

files Plaintiff gets to see. This approach has been roundly rejected. Courts generally

do not engage in debates about whether the allegations in prior disciplinary files are




                                           8
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 9 of 13 PageID #:646




sufficiently similar or recent enough to be discoverable; those arguments are to be

handled at trial, not during discovery. See Vodak, 2004 WL 1381043, at *5 (declining

to limit discovery of prior complaints against defendant officers to the past five years

or to only those complaints deemed similar to those raised in the lawsuit because

complaint histories are discoverable and admissibility should be determined at

trial); Lepianka v. Vill. of Franklin Park, No. 03 C 2991, 2004 WL 626830, at *2 (N.D.

Ill. Mar. 26, 2004) (same); Miller v. City of Plymouth, No. 2:09-CV-205-JVB-PRC,

2010 WL 1754028, at *9 (N.D. Ind. Apr. 29, 2010) (“Plaintiffs are entitled to receive

documents related to prior allegations of misconduct and disciplinary action taken

against Defendant Weir, and the Court declines to limit this material solely to

complaints and discipline for conduct similar to the allegations involved in this

matter.”).

      Moreover, even if certain CR files appear at first glance to be unrelated to

Plaintiff’s allegations, they are still independently relevant to show the Defendants

Officers’ experience with CPD’s disciplinary system and to develop a complete and

accurate picture of their professional history. See Bond v. Utreras, No. 04 C 2617,

2006 WL 695447, at *4 (N.D. Ill. Mar. 10, 2006) (“The information in the Individual

Defendants' performance reviews could support Plaintiff's claim that the Individual

Officers' standing within the police department was not negatively impacted, despite

the fact that they each had [allegedly] numerous civilian complaints against them.”

(alteration in original)). And discovery is still ongoing in this case, meaning that the

nature and extent of the Defendant Officers’ wrongdoing is still being uncovered;




                                           9
   Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 10 of 13 PageID #:647




third-party witnesses who have not yet been deposed may testify that the Defendants

engaged in heretofore unknown misconduct that could make the CR files relevant in

ways Plaintiff cannot anticipate.

       Even if Defendants were entitled to pick and choose which CR files to turn

over, which they are not, Defendants are using nonsensical criteria to decide which

files to produce. For example, the Defendants are withholding CR files that were not

sustained, despite the fact that a central issue in this case is the fact that CPD’s lax

disciplinary system almost never sanctioned officers for misconduct—which is the

basis for Plaintiff’s Monell claim for failure to discipline. 2 See, e.g., Compl., dkt. 1 ¶ 96

(“Less than 2% of complaints against the Chicago police resulted in any discipline.”).

The refusal to provide CR files from before 1998 is similarly arbitrary; as explained

below, there is no undue burden associated with producing pre-1998 files that

justifies this limitation.

       Ultimately, Defendants’ position is untenable because this is not how federal

discovery is supposed to work: a self-serving contention that certain files aren’t

probative of Plaintiff’s claims is not a proper basis to withhold responsive documents.

If Defendants believe these files are not admissible or relevant to prove Plaintiff’s

claims, that is an argument they may make at summary judgment or in limine before




       2 Defendants’ reliance on the stay of Monell discovery is not well taken. Producing these CR
files in a piecemeal fashion would unnecessarily duplicate the proceedings, requiring multiple
depositions of the Defendant Officers regarding any later-disclosed CR files after the City’s motion to
dismiss is denied. The City’s arguments about the stay of Monell discovery simply illustrate why it
makes little sense to distinguish the individual and Monell claims for the purposes of discovery.



                                                  10
     Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 11 of 13 PageID #:648




trial, but it is not a reason to foreclose discovery into records of the Defendant Officers’

misconduct at this stage.

B.      Producing 13 CR files will not impose an undue burden, as this Court
        has already held

        Defendants argue that they should not have to turn over a complete set of the

Defendant Officers’ CR files because it would be unduly burdensome. Ex. E at 1. This

Court already considered and rejected this argument when it entered Plaintiff’s

proposed confidentiality order. Specifically, the Court reasoned that it would not

constitute an undue burden for Defendants to produce both confidential and public,

FOIA-redacted versions of about 20 CR files. Dkt. 38 (“If the number grows beyond

40 files, the City should raise the issue with the court.”).

        Defendants have not pointed to any evidence that casts doubt on the

correctness of this Court’s prior decision. Indeed, the production of CR files thus far

refutes any claim that the burden of producing these files is any way disproportionate

to the needs of the case. The nine full CR files that have been produced average 74

pages each, with the longest being about 150 pages and the shortest only seven. At

that rate, 13 more CR files would total less than a thousand pages—a volume of

documents that is routinely produced in civil-rights cases like this one without

objection. This is particularly true given that, for the reasons discuss above in section

A, these files are relevant to numerous claims in this case.

        Finally, if Defendants genuinely believed that the burden of producing these

CR files was too great, their remedy would be to ask this Court to reconsider its ruling

requiring the production of public, FOIA-redacted versions of the files. They have not



                                            11
  Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 12 of 13 PageID #:649




done so, which suggests that their objection is not truly based the burden of

production but instead that they would simply prefer not to disclose records of the

Defendant Officers’ extensive alleged misconduct. To be clear, Plaintiff does not

believe any reconsideration of this Court’s prior ruling is warranted in this case given

that the Court has already held that producing 22 CR files with FOIA redactions is

not unduly burdensome. But if Defendants were truly concerned about the burden of

production—rather than simply trying to bury records of prior alleged misconduct by

the Defendant Officers—they would have brought that proposal to the Court. That

they chose not to do so illustrates that there is no genuine problem of burden in this

case.

                                     Conclusion

        The question posed by this motion is simply whether Plaintiff entitled to

discover the complete picture of the Defendant Officers’ law enforcement misconduct,

or whether Defendants entitled to selectively produce only those files that they have

unilaterally decided are important to this case. As a practical and legal matter, it is

beyond any reasonable dispute that the Defendants should turn over all of their CR

files, and Defendants’ desire to cover up their past wrongdoing does not justify

noncompliance with discovery.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an order

compelling Defendants to produce all complaint register files against Defendants

Egan and Alonzo.




                                          12
  Case: 1:20-cv-04085 Document #: 57 Filed: 06/30/21 Page 13 of 13 PageID #:650




June 30, 2021                               Respectfully submitted,

                                            /s/ John Hazinski
                                            One of Plaintiff’s Attorneys

Jon Loevy
Arthur Loevy
Russell Ainsworth
John Hazinski
311 N. Aberdeen St.
Chicago, IL 60607
(312) 243-5900
hazinski@loevy.com




                                       13
